Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28 22020 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, "For this reason, it has long been understood that ambiguous references do not, as a matter of law, anticipate a claim." (Page 7, lines 23-24) and “Specifically, a review of Kass, et al. fails to reveal the explicit exclusion of the processing of pixels of the input sequence of frames spatially, and especially not within each frame during the temporal noise reduction processing.” (Page 8, lines 11-13). The Examiner disagrees. 
Facts finding of Kass:
1)	Kass discloses that the filter is time (temporal) recursive filter that depends only on past and present inputs. If the input to the filter is f.sub.i and the output of the filter is g.sub.i, a first-order recursive filter can be written as equation 1 (col. 6, lines 9-15) which is consistent with applicants definition of "Recursive filtering" as mainly envisaged herein implies that an already enhanced frame at time t is re-used (i.e. retrieved from memory FM) to compute the next enhanced frame at index t+.DELTA.t (see specification page 6, line 24-26).  Furthermore, Kass is a US patent that is presumed valid not ambiguous.
2)	Kass discloses an animation image sequence (abstract, col. 1, lines 61-63) (frames in an image sequence are temporally associated). Correlations between frames that match the motion of the scene is performed knowing the time interval .DELTA.t between frames (col. 5, lines 52-59) [it is known in the art that temporal filtering is based on correlation between consecutive image sequences to determine the presence of motion during .DELTA.t	(see YOO et al., “Spatial-Temporal Noise Reduction Filter for 
3)	Kass determines a front-most surface at a selected pixel (x, y) at frame i. knowing the time interval .DELTA.t between frames; the software application can estimate the position of that surface point at the previous frame and compares the pixel values. The software application can determine that the surface point was previously occluded by a closer surface at frame i-1 (i.e., there is no match between the frame and the previous frame which indicates that motion has occurred during the time interval .DELTA.t between frames and there is motion areas). Otherwise, the software application determines that the point was previously visible (i.e., there is a match between the frame and the previous frame which indicates that no motion has occurred during the time interval .DELTA.t between frames and there is stationary or static areas) (Col. 5, lines 56-67) [This technique is known in the art see Ericsson et al. US 5,689,592. Ericsson discloses the block diagram of FIG. 9 illustrates a recursive temporal video noise reduction filter. The system operates on each input pixel of a frame X(n) to produce a corresponding pixel in an output frame Y(n), where n denotes the number of the current frame. This filter is recursive in the sense that a portion of the output Y(n) is fed back and combined with the input X(n). A difference 903 (difference is a comparison or correlation process to match two quantities, when they match zero difference and when no match there is a difference) is taken between the input pixel X(n) and the delayed output pixel Y(n-1) to produce a difference signal 905 (col. 9, line 65- col. 10, line 8) which clearly indicates that the recursive filter of Kass is a recursive temporal filter.
4)	Kass discloses that based on the determination at step 208 of whether the pixel was occluded at the previous frame; the software application creates the necessary correlations to filter the noise from frame to frame (col. 6, lines 4-7). Embodiments of the invention ensure that the output of the filter is stationary (col. 6, lines 25-27). Equation 2 shows that for stationary areas of the frames (where there is a 
	It is clear that one ordinary skill of the art that has the technical knowledge of prior art as shown above would not conclude that Kass is an ambiguous reference and that Kass discloses a recursive temporal filter that filters noise from a temporal sequence of frames by correlating pixels in a frame with pixels in a previous frame to determine the difference between the pixels of the two consecutive frames based on knowing the time interval .DELTA.t between frames and when there is no difference (the two frames match) that indicates the pixel areas are stationary (static), the filter temporally applies an attenuation factor alpha close to 1 (noise substantially attenuated), and when there is a difference (the two frames do not match) that indicates the pixel areas are motion areas, the filter temporally applies an attenuation factor alpha of zero (no attenuation is applied and the noise is not filtered in theses area because filtering the noise in motion areas using temporal filter causes blurring and distortion). It is clear that no spatial noise filtering (processing) is performed by Kass on the pixels of the sequence frames during the temporal noise reduction processing and Kass anticipates claim 1.
Applicant alleges, “Applicants have reviewed the teachings of Kass, et al., and have found no disclosure of a recursive temporal noise reduction filter as specifically recited in claim 22. Specifically, a review of Kass, et al. fails to reveal the explicit inclusion of the processing of pixels of the input sequence of frames spatially and especially within each frame during the temporal noise reduction processing.” (Page 8, last paragraph-page 9, lines 1-2). Applicant’s arguments with respect to claim(s) 22 have been .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-12, 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “not to process pixels in the input sequence of frames spatially within each frame during temporal noise reduction processing” lines 6-7. Spatial processing of image pixels include many types of processing such as for example spatial filtering, determining differences in pixel color or intensity based on pixels positions (coordinates), determining pixel statistical measures based on pixels position etc. The scope of the claim encompasses exclusion of all types of spatial processing that are known in the art now and in the future. The specification as originally filed does not disclose embodiments performing exclusion of all types of spatial processing of pixels within each frame of the 
As to claims 3-6, 8-12, 16-21 refer to claim 1 rejection.
Claim 22 recites “to process pixels in the input sequence of frames spatially within each frame during temporal noise reduction processing” lines 6-7. Spatial processing of image pixels include many types of processing such as for example spatial filtering, determining differences in pixel color or intensity based on pixels positions (coordinates), determining pixel statistical measures based on pixels position etc. The scope of the claim encompasses inclusion of all types of spatial processing that are known in the art now and in the future. The specification as originally filed does not disclose embodiments performing inclusion of all types of spatial processing of pixels within each frame of the sequence during temporal noise reduction processing, which shows that the inventor(s), at the time the application was filed, had no possession of the claimed invention .  
As to claims, 23-25 refer to claim 22 rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “receiving an input sequence of frames” on lines 1-2, and claim 6 that claim 11 depends from recites, “receiving an input sequence of frames” on line 2. It is not clear whether “an 
As to claim, 12 refer to claim 11 rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, 10,12, 16-17, 19, 21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kass et al. (US Patent 8,760,466).
The claims are rejected as best understood by the Examiner.
AS to claim 1, Kass discloses image processor (Fig. 1, item 102), comprising:
an input interface for receiving an input sequence of frames acquired by an imaging apparatus [processing unit (CPU) 102, receives still or video cameras (imaging apparatus) input via memory bridge 105 (interface) (Fig. 1, Col. 2, line 65-Col. 3, line 15).  An animation image sequence (abstract, col. 1, lines 61-63)];
at least one recursive temporal noise reduction filter configured to bi-directionally process the input sequence into at least two noise processed sequences [Any recursive filter such as a causal filter compares the pixel values. The software application can determine that the surface point was previously occluded by a closer surface at frame i-1 (i.e., there is no match between the frame and the previous frame (there is a difference in pixel values) which indicates that motion has occurred during the time interval .DELTA.t between frames and there is motion areas). Otherwise, the software application determines that the point was previously visible (i.e., there is a match between the frame and the previous frame (there is no difference in pixel values) which indicates that no motion has occurred during the time interval .DELTA.t between frames and there is stationary or static areas) (Col. 5, lines 56-67). Based on the determination at step 208 of whether the pixel was occluded at the previous frame; the software application creates the necessary correlations to filter the noise from 
a merger circuit configured to merge said at least two noise processed sequences into an output sequence [At step 310, the software application combines the results of applying the causal filter forwards in time and applying the causal filter backwards in time (Col. 8, lines 22-30). Equation 1 shows the recursive filter output g includes the input f.sub.i added to (merged with) the previous (past) output of the filter g.sub.i-1 (col 6, line 15). Equation 8 shows the use of the recursive filter of Equation 1 forwards and backwards in time (temporally)].
As to claim 3, Kass further discloses, wherein the merger circuit is configured to replace at least one frame from an initial section of one of the at least two noise processed sequences by a corresponding frame from one other of the at least two noise processed sequences [At step 306, the software application applies the filter forwards in time. In some embodiments, applying the filter forwards in time comprises performing the method 200 described in FIG. 2 beginning at the first frame of the sequence and ending with the last frame of the sequence. At step 308, the software application applies the filter backwards in time. In some embodiments, applying the filter backwards in time comprises performing the method 200 described in FIG. 2 beginning at the last frame of the sequence and ending with the first frame of the sequence. At step 310, the software application combines the results of applying the filter forwards in time and applying the filter backwards in time (col. 8, lines 1-24). It is clear from that disclosure that the sequence in the forward direction is the 
As to claim 5, Kass further discloses, wherein a noise level is essentially constant throughout at least an initial or terminal section of the output sequence [In some embodiments, the quantity corresponding to f.sub.i that is being filtered in equation 1 is independent, identically distributed noise (Col. 6, lines 10-32) (i.e., f.sub.i and the corresponding previous (past) output of the filter g.sub.i-1 in equation 1 are identically (same) distributed noise and their combination in equation 1 is constant noise).
Claim 6 is a method analogous to processor claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 6.
As to claim, 8 refer to claim 3 rejection.
As to claim, 10 refer to claim 5 rejection.
As to claim 12, Kass further discloses, further comprising : receiving an input sequence of frames and encoding a moving object based on the received input sequence of frames  [generating a frame of noise that is associated with at least one object moving between the first frame and the second frame (the input sequence of frames) (Abstract, col. 1, lines 64-66)].
Claim 17 is a computer readable medium analogous to processor claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 17. Kass further discloses program(s) of 
As to claim, 19 refer to claim 5 rejection.
As to claim, 21 refer to claim 12 rejection.
Claim(s) 22, 23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Florent et al. (US Patent 6,823,078).
As to claim 22, Florent discloses an image processor, comprising:
an input interface for receiving an input sequence (F) of frames acquired by an imaging apparatus [noise filtering an image sequence including an acquisition of point data in first and second sequence images (Abstract, Col. 1, lines 20-24, col. 2, lines 1-5). Two successive images of an image sequence, including a first image referred to as causal image acquired at a first instant t-1, and a second image referred to as present image acquired at a second instant t. This method performs the processing of the image points according to a standard scanning of the images so as to filter each current point one after the other (col. 4, lines 5-11)];
at least one recursive temporal noise reduction filter configured to: bi- directionally process the input sequence of frames into at least two noise processed sequences (FLR, FRL); and to process pixels in the input sequence of frames spatially within each frame during temporal noise reduction processing [The filtering of the background is preferably carried out using a temporal recursive adaptive filter. Temporal filters are generally known as giving the best filtering results in image sequences representing objects without motion. In image sequences representing objects with motion, temporal recursive filter that are made adaptive to motion may be used (col. 4, lines 17-23). The string point intensity is spatially filtered one point after the other in a causal direction, for example from the start point to the terminal point (one direction). Then said string point intensity can be further spatially filtered one point after the other in an anti-causal direction, for example from the terminal point to the start point (opposite 
a merger circuit configured to merge the at least two noise processed sequences into an output sequence (F) [The SPF2 module issues a noise filtered image signal Ut(i,j) at its output 61, which comprises the spatially filtered string point intensities denoted Ht(i,j) and the background temporally filtered intensities Yt(i,j) (col. 8, lines 21-24)].
As to claim 23, Florent further discloses, wherein the merger circuit is configured to replace at least one frame from an initial section of one of the at least two noise processed sequences by a corresponding frame from one other of the at least two noise processed sequences [the temporal recursive filter technique is with two different direction passes. One point after the other in a causal direction, for example from the start point to the terminal point (one direction). Then said string point intensity can be further filtered one point after the other in an anti-causal direction, for example from the terminal point to the start point (opposite direction) (col. 8, lines 10-20). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
 
 Claims 4, 9, and 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kass et al. (US Patent 8,760,466) as applied to claims 1 and 6 above, and further in view of BERTENS (US 2016/0232648).
As to claim 4 Kass discloses a cursive bidirectional filter that combines the input and previous output of a sequence of frames scanned in the forward and backward direction (see equation 11). Kass does not disclose wherein the merger circuit is configured to average frames progressively from the two noise processed sequences.
BERTENS discloses image processing a sequence of frames applicable but not limited fluoroscopic medical imaging (e.g. dynamic digital radiography) (paragraph [0014]). In an image sequence of successive frames F.sub.t-k,..., F.sub.t-2, F.sub.t-1, F.sub.t, F.sub.t+1, F.sub.t+2,
F.sub.t+k, the noise reduction of a frame of interest F.sub.t can be achieved by making use of a limited number of previous frames F.sub.t-k,..., F.sub.t-2, F.sub.t-1 (i.e. preceding the frame of interest in the acquired image sequence, either immediately preceding or still earlier frames) (par. [0031) which is clearly a recursive filtering action. Difference images are computed between every involved previous frame F.sub.t-k,..., F.sub.t-2, F.sub.t-1 and the frame of interest F.sub.t. (par. [0038]) and the average of the difference images is computed (par. [0047]). The averaging is progressive because the frames are in time sequence that is processed one after the other (progressive).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings BERTENS of to modify the image processor of Kass by averaging the combined frames from the two noise processed sequences progressively  because it is a KSR "Simple substitution of one known, equivalent element for another to obtain predictable results" rational by substituting a known recursive filtering technique with a known recursive filtering technique to obtain predictable results (averaging progressively the noise value of the combination of the two sequence frames).

As to claim, 18 refer to claim 4 rejection.
As to claim 11, Kass discloses a cursive filter-to-filter video associated with at least one object moving between the frames received from video cameras (imaging apparatus) via memory bridge 105 (Abstract, Fig. 1 and col. 3, lines 13-15). Kass does not disclose further comprising receiving at an input interface an input sequence of frames acquired by an imaging apparatus, wherein the input frames are any one of i) X-ray frames, ii) ultrasound frames and iii) magnetic resonance frames. 
BERTENS discloses image processing a sequence of frames applicable but not limited fluoroscopic medical imaging (e.g. dynamic digital radiography (X-ray images)) (paragraph [0014]). In an image sequence of successive frames F.sub.t-k,..., F.sub.t-2, F.sub.t-1, F.sub.t, F.sub.t+1, F.sub.t+2,..., F.sub.t+k, the noise reduction of a frame of interest F.sub.t can be achieved by making use of a limited number of previous frames F.sub.t-k,..., F.sub.t-2, F.sub.t-1 (i.e. preceding the frame of interest in the acquired image sequence, either immediately preceding or still earlier frames) (par. [0031) which is clearly a recursive filtering action.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings BERTENS of to modify the image processing method of Kass by filtering an X-ray medical image instead of video image because it is a KSR "Simple substitution of one known, equivalent element for another to obtain predictable results" rational by substituting a known video image with a known X-ray medical image to obtain predictable results (filtering the noise from the image by the recursive filter).
As to claim, 20 refer to claim 11 rejection.
Claims 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florent et al. (US Patent 6,823,078) as applied to claim 22 above, and further in view of YOO et al., “Spatial-Temporal .
As to claim 24, Florent does not disclose, wherein the merger circuit is configured to average frames from the two noise processed sequences.
YOO discloses that spatial and temporal filters are used together to reduce noise in the image sequences. Spatial filters treat each frame independently. Temporal filtering is based on the correlation between consecutive image sequences. Recursive filtering is preferred in camera systems, because of its cost efficiency. Though recursive filtering provides optimal performance, it usually induces unexpected artifacts, such as motion blur and ghost-tail in the presence of motion. Motion should be estimated and compensated in advance of the filtering procedure (Introduction). we adopt adaptive weight averaging (AWA) filter that can easily be implemented (section 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings YOO of to modify the image processing method of Florent by average frames from the two noise processed sequences in order to efficiently reducing artifacts, such as ghost-tail or blurring caused by recursive temporal filtering methods (Abstract).
As to claim 25, Florent does not disclose, further comprising a motion compensator circuit implemented by normalized weights.
YOO discloses that spatial and temporal filters are used together to reduce noise in the image sequences. Spatial filters treat each frame independently. Temporal filtering is based on the correlation between consecutive image sequences. Recursive filtering is preferred in camera systems, because of its cost efficiency. Though recursive filtering provides optimal performance, it usually induces unexpected artifacts, such as motion blur and ghost-tail in the presence of motion. Motion should be estimated and compensated in advance of the filtering procedure (Introduction, and Fig. 1). we adopt adaptive weight averaging (normalized weights) filter that can easily be implemented (section 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/              Primary Examiner, Art Unit 2665